DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8, 24 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2007/0034898 ("Tennant").
Regarding claims 1 and 2, Tennant discloses a light detection element comprising: 
a semiconductor substrate (13, Fig. 3); 
a light absorbing layer (21, Figs. 2 or 3, paragraph [0028]) of a first conductivity type (n-type, Fig. 3) formed on the semiconductor substrate (13, Fig. 3); 

a first semiconductor region (25, Figs. 2 or 3) of a second conductivity type (p-type, Figs. 2 or 3) formed within the cap layer (23, Figs. 2 or 3) and forming a pn junction (24, Figs. 2 or 3) with the cap layer (23, Figs. 2 or 3), 
wherein a depletion layer (27, Fig. 2) formed around the first semiconductor region (25, Figs. 2 or 3) does not reach the light absorbing layer (21, Figs. 2 or 3) in a case where a reverse bias is not applied to the pn junction (Fig. 2, paragraph [0026]), and reaches the light absorbing layer (21, Figs. 2 or 3) from the cap layer (23, Figs. 2 or 3) side in a case where a reverse bias is applied to the pn junction (paragraph [0027], applying a reverse bias extends the depletion region 27 into region 21, see depletion region 29, Fig. 3).
Since Tennant discloses the same structure, therefore in a case where a reverse bias of 20 V is applied to the pn junction, the depletion layer in Tennant will similarly exceed a position amounting to 50% or 80% of a thickness of the light absorbing layer as claimed.
Regarding claim 3, Tennant discloses the light detection element according to claim 1, further comprising a relaxation layer (32, Fig. 3) of a first conductivity type (n-type region, paragraph [0031]) formed between the light absorbing layer (21, Fig. 3) and the cap layer (23, Fig. 3, paragraph [0031]).
Regarding claim 4, Tennant discloses the light detection element according to claim 1, wherein the light absorbing layer (21, Figs. 2 or 3) and the cap layer (23, Figs. 2 or 3) are in contact with each other (Figs. 2 or 3).
Regarding claim 5, Tennant discloses the light detection element according to claim 1, wherein a plurality of first semiconductor regions (array of 12, Fig. 2, each has region 25, Figs. 2 or 3), each of which is the first semiconductor region (25, Figs. 2 or 3), are formed within the cap layer (23, Figs. 2 or 3), and are arranged one-dimensionally or two-dimensionally when viewed from a thickness direction of the semiconductor substrate (Fig. 3).
Regarding claim 8, Tennant discloses the light detection element according to claim 1, wherein the first conductivity type is an n-type (first conductivity defined as n-type, Fig. 3), and the second conductivity type is a p-type (second conductivity defined as p-type, Fig. 3).
Regarding claim 24, Tennant discloses a light detection device comprising: 
the light detection element (12, Figs. 1-3) according to claim 1; and 
a signal processing unit (15, Fig. 1) configured to apply a voltage signal to the pn junction (paragraph [0029], bias provided from circuitry 15), and to acquire a detection signal output from the light detection element (Fig. 1, paragraph [0020]), 
wherein the voltage signal is a voltage signal including a first voltage at which the depletion layer does not reach the light absorbing layer (voltage that puts the diode in a zero bias mode, paragraph [0033], Figs. 4 and 5) and a second voltage at which the depletion layer reaches the light absorbing layer (voltage that puts the diode in a reverse bias mode, paragraph [0033], Figs. 4 and 5).
Regarding claim 26, Tennant discloses the light detection device according to claim 24, wherein the second voltage (voltage that puts the diode in a reverse bias mode, paragraph [0033], Figs. 4 and 5) is a voltage at which the depletion layer reaches a position amounting to 100% of the thickness of the light absorbing layer from the cap layer side (paragraph [0027], .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10, 12-15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tennant further in view of U.S. Patent Publication No. 2014/0217540 ("Tennant2").
Regarding claim 9, Tennant discloses the light detection element according to claim 1, but does not disclose comprising a second semiconductor region of a second conductivity type formed in the cap layer so as to surround the first semiconductor region when viewed from a thickness direction of the semiconductor substrate.
However, Tennant2 discloses a second semiconductor region (39, Figs. 2, 3, and not labeled in Fig. 5) of a second conductivity type (paragraphs [0034], [0048] states depositing a wide-band-gap material, it follows that in the device of Tennant, it would be a p-type material) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to add a second conductivity type formed in the cap layer so as to surround the first semiconductor region as disclosed by Tennant2 in the device of Tennant in order to make it easier to passivate and overcome the possibility of inter-diode shorting.
Regarding claim 10, Tennant in view of Tennant2 discloses the light detection element according to claim 9, and Tennant2 further discloses that the second semiconductor region (39, Figs. 2, 3, and not labeled in Fig. 5) is formed along an inner surface of a groove (38, Fig. 5) formed in the cap layer (36, Fig. 5) so as to surround the first semiconductor region (paragraphs [0034]-[0035]) when viewed from the thickness direction of the semiconductor substrate (Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to add a second conductivity type along an inner surface of a groove formed in the cap layer so as to surround the first semiconductor region as disclosed by Tennant2 in the device of Tennant in order to overcome the possibility of inter-diode shorting by separating the active diodes from one another.
Regarding claim 12, Tennant in view of Tennant2 discloses the light detection element according to claim 10, and Tennant discloses a relaxation layer (32, Fig. 3) of a first conductivity type (n-type region, paragraph [0031]) formed between the light absorbing layer (21, Fig. 3) and the cap layer (23, Fig. 3, paragraph [0031]).  Further, Tennant2 further discloses that the groove (38, Fig. 5) reaches all layers (Fig. 5, groove reaches all layers).  Therefore, in combination, 
It would have been obvious to one of ordinary skill in the art before the effective filing date to form a groove that reaches a relaxation layer of a first conductivity type formed between the light absorbing layer and the cap layer as disclosed by Tennant in view of Tennant2 in order to overcome the possibility of inter-diode shorting by separating the active diodes from one another.
Regarding claim 13, Tennant in view of Tennant2 discloses the light detection element according to claim 10, and Tennant discloses a light absorbing layer (21, Figs. 2 or 3, paragraph [0028]).  Further, Tennant2 further discloses that the groove (38, Fig. 5) reaches the light absorbing layer (26, Figs. 2, 3, and not labeled in Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form a groove that reaches a light absorbing layer disclosed by Tennant2 in the device of Tennant in view of Tennant2 in order to overcome the possibility of inter-diode shorting by separating the active diodes from one another.
Regarding claim 14, Tennant discloses the light detection element according to claim 1, and Tennant further discloses a plurality of first semiconductor regions (array of 12, Fig. 2, each has region 25, Figs. 2 or 3), each of which is the first semiconductor region (25, Figs. 2 or 3) are formed within the cap layer (23, Figs. 2 or 3).
 Tennant does not discloses further comprising a second semiconductor region of a second conductivity type, the second semiconductor region is formed in the cap layer so as to 
However, Tennant2 discloses a second semiconductor region (39, Figs. 2, 3, and not labeled in Fig. 5) of a second conductivity type (paragraphs [0034], [0048] states depositing a wide-band-gap material, it follows that in the device of Tennant, it would be a p-type material), the second semiconductor region is formed in the cap layer (36, Fig. 5) so as to be located between the first semiconductor region (paragraphs [0034]-[0035]) which are next to each other when viewed from a thickness direction of the semiconductor substrate (Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to add a second conductivity type formed in the cap layer so as to be located between the first semiconductor region as disclosed by Tennant2 in the device of Tennant in order to make it easier to passivate and overcome the possibility of inter-diode shorting.
Regarding claim 15, Tennant in view of Tennant2 discloses the light detection element according to claim 14, and Tennant2 further discloses that the second semiconductor region (39, Figs. 2, 3, and not labeled in Fig. 5) is formed along an inner surface of a groove (38, Fig. 5) formed in the cap layer (36, Fig. 5) so as to be located between the first semiconductor regions (paragraphs [0034]-[0035]) which are next to each other when viewed from the thickness direction of the semiconductor substrate (Fig. 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to add a second conductivity type along an inner surface of a groove formed in the cap layer so as to be located between the first semiconductor region as disclosed by Tennant2 in 
Regarding claim 17, Tennant in view of Tennant2 discloses the light detection element according to claim 15, and Tennant discloses a relaxation layer (32, Fig. 3) of a first conductivity type (n-type region, paragraph [0031]) formed between the light absorbing layer (21, Fig. 3) and the cap layer (23, Fig. 3, paragraph [0031]).  Further, Tennant2 further discloses that the groove (38, Fig. 5) reaches all layers (Fig. 5, groove reaches all layers).  Therefore, in combination, Tennant in view of Tennant2 teaches the groove reaches a relaxation layer of a first conductivity type formed between the light absorbing layer and the cap layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date to form a groove that reaches a relaxation layer of a first conductivity type formed between the light absorbing layer and the cap layer as disclosed by Tennant in view of Tennant2 in order to overcome the possibility of inter-diode shorting by separating the active diodes from one another.
Regarding claim 18, Tennant in view of Tennant2 discloses the light detection element according to claim 15, and Tennant discloses a light absorbing layer (21, Figs. 2 or 3, paragraph [0028]).  Further, Tennant2 further discloses that the groove (38, Fig. 5) reaches the light absorbing layer (26, Figs. 2, 3, and not labeled in Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form a groove that reaches a light absorbing layer disclosed by Tennant2 in the device of Tennant in view of Tennant2 in order to overcome the possibility of inter-diode shorting by separating the active diodes from one another.
Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tennant in view of Tennant2 further in view of Chinese Patent No. 107799543 ("Peng").
Regarding claim 11, Tennant in view of Tennant2 discloses the light detection element according to claim 10, but does not disclose that the inner surface of the groove is covered with an insulating film.
However, Peng discloses an inner surface of the groove (21, Fig. 8) is covered with an insulating film (206, Fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date to cover the groove with insulating film as disclosed by Peng in the device of Tennant in view of Tennant2 in order to electrically isolate adjacent active regions.
Regarding claim 16, Tennant in view of Tennant2 discloses the light detection element according to claim 15, but does not disclose that the inner surface of the groove is covered with an insulating film.
However, Peng discloses an inner surface of the groove (21, Fig. 8) is covered with an insulating film (206, Fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date to cover the groove with insulating film as disclosed by Peng in the device of Tennant in view of Tennant2 in order to electrically isolate adjacent active regions.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Tennant in view of U.S. Patent Publication No. 2006/0002439 ("Lee").
Regarding claim 25, Tennant discloses the light detection device according to claim 24, but does not explicitly disclose that the voltage signal is a pulse voltage signal in which the first voltage and the second voltage are alternately repeated.
However, Lee discloses a pulse voltage signal in which the first voltage and the second voltage are alternately repeated (paragraph [0011] and Figs. 4, 7A-7F).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a pulse voltage signal in which the first voltage and the second voltage are alternately repeated, as disclosed by Lee in the device of Tennant, in order to turn the photodiode on and off in a periodic manner and therefore reduce power consumption given that the power consumption of the photodiode during the off state is small.
Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Tennant in view of U.S. Patent Publication No. 2002/0084430 ("Bamji").
Regarding claim 27, Tennant discloses the light detection device according to claim 24, but does not explicitly disclose that the second voltage is a voltage of 20 V or lower.
However, Bamji discloses a second voltage is a voltage of 20 V or lower (paragraph [0095], Table 1).
It would have been obvious to one of ordinary skill in the art to determine through routine experimentation, an optimum doping concentration and thickness of the layers that results in the desired depletion layer when a specified reverse bias voltage is applied.  The optimization would be performed by a person of ordinary skill in the art in order to provide for a highly sensitive photodiode with a high quantum efficiency, and a small dark current.   
Regarding claim 28, Tennant discloses the light detection device according to claim 24, but does not explicitly disclose that the second voltage is a voltage of 10 V or lower.
However, Bamji discloses a second voltage is a voltage of 10 V or lower (paragraph [0095], Table 1).
It would have been obvious to one of ordinary skill in the art to determine through routine experimentation, an optimum doping concentration and thickness of the layers that results in the desired depletion layer when a specified reverse bias voltage is applied.  The optimization would be performed by a person of ordinary skill in the art in order to provide for a highly sensitive photodiode with a high quantum efficiency, and a small dark current.
Regarding claim 29, Tennant discloses the light detection device according to claim 24, but does not explicitly disclose that the second voltage is a voltage of 5 V or lower.
However, Bamji discloses a second voltage is a voltage of 5 V or lower (paragraph [0095], Table 1).
It would have been obvious to one of ordinary skill in the art to determine through routine experimentation, an optimum doping concentration and thickness of the layers that results in the desired depletion layer when a specified reverse bias voltage is applied.  The optimization would be performed by a person of ordinary skill in the art in order to provide for a highly sensitive photodiode with a high quantum efficiency, and a small dark current.  
Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Tennant in view of U.S. Patent Publication No. 2004/0085526 ("Gogolla").
Regarding claim 30, Tennant discloses the light detection device according to claim 24, but does not disclose further comprising a light source configured to output pulsed light to which the light detection element is sensitive.
However, Gogolla discloses a light source (1, Fig. 1) configured to output pulsed light (7, Fig. 1, paragraph [0074]) to which the light detection element is sensitive (6, Fig. 1, paragraph [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a light source configured to output pulsed light as disclosed by Gogolla to which the light detection element disclosed by Tennant is sensitive to in order to more accurately detect objects by using more intensive light pulses while insuring protection of an operator’s eye-sight.
Regarding claim 31, Tennant in view of Gogolla discloses the light detection device according to claim 30, and Gogolla further discloses that the light source is configured to output the pulsed light at a frequency of 10 KHz or higher (paragraphs [0047]-[0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a light source configured to output pulsed light at a frequency of 10 KHz or higher as disclosed by Gogolla to which the light detection element disclosed by Tennant is sensitive to in order to more accurately detect objects while insuring protection of an operator’s eye-sight.
Allowable Subject Matter
Claims 6-7 and 19-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The light detection device as claimed, specifically in combination with: a width of the cap layer and light absorbing layer is smaller than a width of the semiconductor substrate in a width direction perpendicular to both the thickness direction of the semiconductor substrate and an arrangement direction of the first semiconductor regions, a third semiconductor region of a second conductivity type formed along lateral sides of the cap layer facing each other in the width direction, and a cap layer that includes: a first region; and a second region formed on the semiconductor substrate side with respect to the first region, a composition of the second region is different from a composition of the first region, is not taught or made obvious by the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 2021/0134854 ("Poikonen") discloses that if the reverse bias is high enough, the semiconductor becomes essentially fully depleted, see paragraph [0167].
U.S. Patent Publication No. 2012/0286144 ("Holz") discloses a photodiode and a voltage source being that applies a variable voltage between the first doping region and the lightly doped layer of the second doping region in order to vary the expansion of a space charge zone of the p-n junction.
U.S. Patent No. 4368385 ("Kanbe") discloses a light detection device that switches between unbiased and reverse bias states, and a light source configured to output modulated light to which the light detection element is sensitive, see Figs. 6 or 7.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878